DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This action is a final rejection.
Claims 1 and 8 were amended by applicant
Claims 1-6 and 8-10 are rejected under 35 USC § 101 
Claims 8-9 are rejected under 35 USC § 102 
Claims 1-6 and 10 are rejected under 35 USC § 103

Priority
Acknowledgement is made of Applicant’s claim for a domestic priority date of 5-24-2018 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7-2-2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims [1-6 & 8-10] are rejected as not being patent eligible because the claimed invention is directed to an abstract idea without significantly more. 
Analysis
First, claims are directed to one or more of the following statutory categories: a process, a machine, a manufacture, and a composition of matter. Regarding claims 1-6 & 8-10, the claims recite an abstract idea of promoting crime risk avoidance. 

-Step 1 (Does the claim fall within a statutory category? YES): claim 1 recites a system for promoting crime risk avoidance comprising a series of steps.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention “monitoring a response by the user of the mobile device after the push notifications to record information indicating compliance by the user with the recommendation of the push notification”; falls under the grouping that belongs to a method of organizing human activity under managing personal behavior or relationships or interactions between people including social activities and following rules or instructions as it recites promoting crime risk avoidance. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claim 1 recites additional elements: “a central server providing a computer processor for executing a program stored in a non-transitory computer readable electronic memory, the electronic memory further holding a database of crime data linked to locations, the central server providing communication links with mobile devices”; and “at least one mobile device providing a computer processor for executing a program stored in non-transitory medium of an electronic memory, the mobile device providing location identifying circuitry identifying the location of the mobile device and providing communication with the central server”; all of which amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement determining a crime risk at the location of a mobile device (refer to MPEP 2106.05(f)) 

The following recite insignificant extra solution activity to the judicial exception (refer to MPEP 2106.05(g). Specifically  (a) “provide the central server with the location of the mobile device”; (b) “) index the database of crime data based on the location of the mobile device to receive a crime risk value at the location of the mobile device”, amounts to merely selecting or gathering a particular data source or type of data to be manipulated related to indexing crime data; and (c) “push contemporaneous notifications to the mobile device from the central server based on the received crime risk value, the notifications providing a recommendation for reducing crime risk”, amounts to mere data gathering related to sending information.   Accordingly the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two of claim 1, the additional elements recited: recites additional elements: “a central server providing a computer processor for executing a program stored in a non-transitory computer readable electronic memory, the electronic memory further holding a database of crime data linked to locations, the central server providing communication links with mobile devices”; and “at least one mobile device providing a computer processor for executing a program stored in non-transitory medium of an electronic memory, the mobile device providing location identifying circuitry identifying the location of the mobile device and providing communication with the central server”; all of which amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to implement determining a crime risk at the location of a mobile device (refer to MPEP 2106.05(f))

Regarding the additional elements of:  (a) “provide the central server with the location of the mobile device”; (b) “) index the database of crime data based on the location of the mobile device to receive a crime risk value at the location of the mobile device”, amounts to merely selecting or gathering a particular data source or type of data to be manipulated related to indexing crime data; and (c) “push contemporaneous notifications to the mobile device from the central server based on the received crime risk value, the notifications providing a recommendation for reducing crime risk”, amounts to mere data gathering related to sending information; are all an insignificant extra solution activity to the judicial exception. Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; selecting data; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)). Accordingly the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible. 

Claims 2-6, dependent on claim 1 are rejected under 35 U.S.C 101 based on similar rationale as claim 1. Additional elements in claims 2-6 do not provide further limitations on claim 1 that integrate the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept.   

Claim 3 dependent on claim 2 merely adds to the abstract idea of claim 1. By reciting “wherein the notifications include suggestions of routes to move out of a location with high crime risk”, it adds to the abstract idea of promoting crime risk avoidance without any additional elements in the claim that imposes a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept and as a result is rejected under 35 U.S.C. 101 based on MPP 2106.04(a)(2).   
Claim 4 dependent on claim 1: merely adds to the abstract idea of claim 1.  By reciting “wherein the central server assesses rate of change in the location of the mobile device to determine whether the user has exited a car after driving and the notification provides a reminder to lock the car”, it adds to the abstract idea of promoting crime risk avoidance without any additional elements in the claim that imposes a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept and as a result is rejected under 35 U.S.C. 101 based on MPP 2106.04(a)(2).  
Claim 5 dependent on claim 1 merely adds to the abstract idea of claim 1. By reciting “wherein the notification includes advertisements for products that will enhance consumer safety in high crime areas”, it adds to the abstract idea of promoting crime risk avoidance without any additional elements in the claim that imposes a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept and as a result is rejected under 35 U.S.C. 101 based on MPP 2106.04(a)(2).   
Claim 6 dependent on claim 1 merely adds to the abstract idea of claim 1. By reciting “wherein the mobile device further includes a program for route planning …..to determine crime risk at the multiple locations of the route and wherein the push notifications recommend alternate routes based on the crime risk at the multiple locations of the route”, it adds to the abstract idea of promoting crime risk avoidance without any additional elements in the claim that imposes a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept and as a result is rejected under 35 U.S.C. 101 based on MPP 2106.04(a)(2).   

Independent Claim 8 is rejected under 35 U.S.C 101 based on the following analysis.
-Step 1 (Does the claim fall within a statutory category? YES): claim 8 recites a system for providing crowd-sourced crime risk assessment comprising a series of steps.
-Step 2019 PEG 2A Prong One (Does the claim fall within at least one of the groupings of abstract ideas?: YES): The claimed invention of “) analyze and combine information from different mobile devices related to crime risk data at the given location to provide a database of locations linked to crime risk”, falls under the grouping that belongs to a method of organizing human activity under managing personal behavior or relationships or interactions between people including social activities and following rules or instructions as it recites promoting crime risk avoidance. (refer to MPEP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
-Step 2019 PEG 2A Prong Two (Are there additional elements in the claim that imposes a meaningful limit on the abstract idea? NO): Claim 8 recites. Additional elements: “a central server providing a computer processor for executing a program stored in non-transitory medium of an electronic memory, the electronic memory further holding a database of crime data linked to locations, the central server providing communication links with mobile devices” amounts to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea to analyze and combine information related to crime risk data (refer to MPEP 2106.05(f)) 
The following recite insignificant extra solution activity to the judicial exception (refer to MPEP 2106.05(g):  (a) “receive from multiple mobile devices, location and information related to crime risk data of a given location” amounts to mere data gathering related to receiving information; and (c) “as a response caused by o the receipt of location and crime information from the multiple mobile devices, provide to the multiple mobile Accordingly the claim as a whole does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
-Step 2019 PEG 2B (Does the additional elements of the claim provide an inventive concept?: NO): As discussed previously with respect to Step 2A Prong Two of claim 8, the additional elements cited “a central server providing a computer processor for executing a program stored in non-transitory medium of an electronic memory, the electronic memory further holding a database of crime data linked to locations, the central server providing communication links with mobile devices”; amount to mere instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea to analyze and combine information related to crime risk data (refer to MPEP 2106.05(f))

Regarding the additional elements of:  (a) “receive from multiple mobile devices, location and information related to crime risk data of a given location” amounts to mere data gathering related to receiving information; and (c) “as a response caused by o the receipt of location and crime information from the multiple mobile devices, provide to the multiple mobile devices from which location and information related to crime risk data at the given location is received additional crime risk data for a location derived from other mobile devices”  are all insignificant extra solution activity to the judicial exception. Under Step 2B further analysis under well-understood routine conventional (WURC) is required which includes consideration of the four options per the Berkheimer memo. Using WURC option 2 “receiving data”; “sending data” ; selecting data; or “gathering data” can be said to be recognized by the courts as simply WURC (see MPEP 2106.05 (d)(II)).    Accordingly the claim does not provide an inventive concept (significantly more than the abstract idea) and hence the claim is ineligible. 

Claims 9-10, dependent on claim 8 are rejected under 35 U.S.C 101 based on similar rationale as claim 8. Additional elements in claims 9-10 do not provide further limitations on claim 8 that integrate the judicial exception into a practical application, nor do they amount to significantly more, indicative of an inventive concept. 

Claim 10 dependent on claim 8 merely adds to the abstract idea of claim 8. By reciting “wherein the crime risk data comprises answers to questions submitted to the user of the mobile phone about crime risk“, it adds to the abstract idea promoting crime risk avoidance, without any additional elements in the claim that imposes a meaningful limit on the abstract idea or any additional elements in the claim providing an inventive concept and as a result is rejected under 35 U.S.C. 101 based on MPP 2106.04(a)(2).
Claim Rejections - 35 USC § 102 (a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by deCharms et. al. (US 2014/0368601 A1) hereinafter “deCharms”.

Regarding claim 8 deCharms teaches: 
A system for providing crowd-sourced crime risk assessment comprising: 
a central server providing a computer processor for executing a program stored in non-transitory medium of an electronic memory, the electronic memory further holding a database of crime data linked to locations, the 2 is a diagram of an example system 200 for providing security features on a mobile computing device 202. The example system 200 is depicted as including the mobile computing device 202, other mobile computing devices 204, computer systems 206 associated with professional security and/or emergency response systems, a data storage system 208, a central computer system 210, other computing devices 212 that are available to output audio or video information, a network 214, and wearable computing or monitoring devices 216. …”; in addition see at least [0005] via: “…the data sources can include one or more of: criminal databases…”)      
wherein the program operates to: 
(a) receive from multiple mobile devices, location and information related to crime risk data of a given location; (See at least [0191] via: “…FIG. 8 is a flowchart of an example technique 800 for providing real-time crime maps and safety levels to users. The example technique 800 can be performed in part by a central computer system 802 ( e.g., central computer system 210, server system 406) and first, second, and third user computing devices 804-808 (e.g., mobile computing device 102, mobile computing device 202, user device 404)...”; in addition see at least [0192] via: “…users may upload information regarding incidents that they are aware of. This information may be provided to authorities, or to other users. This information may include their location…”); in addition see at least [0265] via: “…A plurality of users may use this invention to communicate any of the information described to a plurality of recipients, either in real time or later. For example, many users at an emergency scene may all be videotaping the scene from different angles. A single responder, or a team of responders, may select all of these users and see all of their information in coordination, for example on the same screen…”)  
(b) ) analyze and combine information from different mobile devices related to crime risk data at the given location to provide a database of locations linked to crime risk; (See at least [0195] via: “…The central computer system 802 can also use the incident report to update real-time crime map data that is maintained by the central computer system 802 and used to provide real-time crime maps and safety levels (816). ..”); in addition see at least [0200] via: “…The central computer system 802 can proceed to determine whether the score has dropped below one or more threshold levels that can trigger varying levels of safety procedures (834). …”)               
(c) as a response caused by and crime information from the multiple mobile devices, provide to the multiple 804 reports an incident which is then used to provide an update to the crime map displayed on the second user device 806 and to the safety score for the second user device 806….”; in addition see at least [0194] via: “…The central computer system 802 receives the incident report (814). The central computer server system 802 can provide security alerts to other users based on the incident report, as indicated by steps 815a-c. For example, the computer server system 802 can identify other users to whom the incident may be relevant and/or important (815a), such as users who are currently or are likely in the future ( e.g., within a threshold period of time) to be located near where the incident occurred and/or users who are part of a group of predefined users who are identified to receive such reports…”)         

Regarding claim 9 deCharms teaches the invention as claimed as detailed above with respect to claim 8. deCharms also teaches:
wherein the crime risk data comprises photographs and the analysis analyzes the photographs to detect a risk of crime; (See at least [0192] via: “…As part ofincident reporting and crime map generation, users may upload information regarding incidents that they are aware of…”; in addition see at least [0193] via: “…This information may include the type of incident, their comments, and photos, video or audio or other types of information…”)     
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
non-obviousness.


Claim 1-3, and 5-6 are rejected under 35 U.S.C. 103 as being un-patentable by Hayward et.al (US 9904289 B1) hereinafter “Hayward” in view of Horvitz et.al.  (US 2010/0332131 A1) hereinafter “Horvitz” and in further view of Cordes et.al (US 2019/0156191 A1) hereinafter “Cordes”.

Regarding claim 1 Hayward teaches: 
A system for promoting crime risk avoidance comprising: 
a central server providing a computer processor for executing a program stored in a non-transitory computer readable electronic memory, the electronic memory further holding a database of crime data linked to locations, the central server providing communication links with mobile devices; (see at least Column 2, lines 41-64 via: “…In one aspect, a computer server….. configured to use telematics data associated with a first driver …..may be provided. The computer server may include (1) a communication unit configured to receive telematics data via wireless communication and/or data transmission, the telematics data being generated and transmitted from a first mobile device and/or first smart vehicle associated with a first driver; (2) a memory unit configured to store vehicle navigation information, virtual road maps, and/or computer readable instructions; and (3) a processor configured to access the memory unit and to automatically identify or determine: (i) a travel or traffic event associated with the first mobile device and/or first vehicle, (ii) a Global Positioning System (GPS) location or other location of the travel event, and (iii) an estimated or actual geographical or temporal scope of the travel event from computer analysis of the telematics data, the processor further being configured to generate a travel event-related data transmission or wireless communication associated with or detailing the travel event, or location or extent thereof…”; in addition see at least Column 44, lines 4-13 via: “…processor 602 may execute instructions 626 to analyze telematics data received over some period of time for an identified….. customer. Remote server 600 may analyze the telematics data using any suitable number and/or type of analysis to appropriately allocate risk……whether the ……customer regularly drives ….. in areas associated with high crime rates…”). Examiner interprets non-transitory medium of electronic memory to be synonymous with a non-volatile electronic memory such as flash memory.
at least one mobile device providing a computer processor for executing a program stored in non-transitory medium of an electronic memory, the mobile device providing location identifying circuitry identifying the location of the mobile device and providing communication with the central server; 
(see at least Column 3, lines 33-54 via: “…In yet another aspect, an intermediate mobile device …. configured to use telematics …. may be provided. The intermediate mobile device …. may include (1) a communication unit configured to receive a data transmission or wireless communication containing or including telematics data, the telematics data being generated and transmitted from a first mobile device or first smart vehicle associated with the first driver; (2) a memory unit configured to store vehicle navigation information, virtual road maps, and/or computer readable instructions; (3) a processor configured to access the memory unit to automatically identify or determine: (i) a travel event; (ii a Global Positioning System (GPS) location or other location of the travel event; and (iii) an estimated or actual geographical or temporal scope of the travel event from computer analysis of the telematics data,  the processor further being configured to generate a travel event-related data transmission or wireless communication associated with or detailing the travel event, or location or extent thereof..”)
the programs of the central server and the mobile device cooperating to: 
(a) provide the central server with the location of the mobile device; (see at least column 13, lines 17-22 via: “…mobile computing device 204.1 may broadcast geographic location data and/or telematics data, which is received by external computing device 206….”)                                       
 (c) push contemporaneous notifications to the mobile device from the central server based on the received crime risk value, the notifications providing a recommendation for reducing crime risk. (see at least column 28, lines 45-48 via: “…When relevant, external computing device may be configured to send alert notifications to the first and/or second devices 300, which may include any suitable type of communications such as push notifications…”; in addition see at least Column 44, lines 4-13 via: “…processor 602 may execute instructions stored in policy calculation module 626 to analyze 600 may analyze the telematics data using any suitable number and/or type of analysis to appropriately allocate risk……whether the……customer regularly drives ….. in areas associated with high crime rates…”; in addition see at least Column 6, lines 54-63 via: “…Based upon the type and extent of traffic event detected , the second computing device may issue warnings, determine recommendations , and / or re - route vehicles . For instance, the second computing device may cause a display screen or user interface of a mobile device or smart vehicle controller of remote drivers to display a map with ( 1 ) a current route that the vehicle is on , ( 2 ) a virtual representation of the traffic event , and / or ( 3 ) an alternate or recommended new route to an original destination that avoids the traffic event”…)  
 

Hayward is silent with regard to the following claim that is taught by Horvitz:  
(b) index the database of crime data based on the location of the mobile device to receive a crime risk value at the location of the mobile device; (see at least [0006] via: “… providing a risk –based assessment for a user based on their location, incident data is acquired that has information on incidents for a plurality of locations, such as incidents involving risk ….. The incident data can be matched to the user's location, for example, by searching database of the incidents to find those that match the user's current, potential or planned locations….”; In addition see at least [0049] via: “…An incident data storage component 502 stores data about incidents that involve potential risk 550 …. for a plurality of locations, ….. Incidents can comprise any items of interest to a user, …….such as accidents or crimes….”)  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hayward to incorporate the teachings of Horvitz because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Hayward’s teaching regarding  facilitating safer vehicle travel utilizing telematics could be modified to include Horvitz teaching regarding risk based assessment for a user based on user location information including incident data acquired from incidents that involve potential risks from a plurality of locations and contexts so that vehicle 


Hayward is silent with regard the following claim that is taught by Cordes: 
(d) monitoring a response by the user of the mobile device after the push notifications to record information indicating compliance by the user with the recommendation of the push notification; (See at least [0047] via: “…The danger client app on smartphone 50 can initiate a safety/alarm confirmation process once it receives the risk alert from deep learning system 94. As shown in FIG. 5, this process can include smartphone 50 generating an alert screen on a display 108. In the illustrative implementation the alert screen includes a statement such as "Risk Detected!" indicating that a risk or other danger has been detected, prompting the user to take further action. The alert screen preferably also includes a warning that a message is about to be sent to an emergency contact subject to a countdown timer of, e.g., thirty seconds. The alert screen might further have a question such as "Are you alright?" with an associated safe input object such as a "yes" button shown on the alert screen. If the alert is a false alarm, the user can depress the "yes" button to indicate the situation is safe (a cancel command), which will cancel the alert by removing the alert screen from display 108 and sending a cancel signal from smartphone 50 to deep learning system 94 whereupon deep learning system 94 will also cancel the alert, i.e., not take any further action such as sending the emergency message. Deep learning system 94 can optionally use the currently collected information from smartphone 50 to update the user routine profile in the hopes of avoiding such false alarms in the future…”; in addition see at least [0048] via: “…If the "yes" button on the alert screen is not depressed by the time the counter gets to zero (for example, if the user cannot reach the smartphone ), then smartphone 50 can automatically send the emergency message as indicated by the warning; in the example of FIG. 5, this means sending a text message (SMS) to a previously established contact named "Sheila" ( contacts may be established as described below in conjunction with FIG. 9). The alert screen may also include an alarm input object such as a larger "HELP!" button (equivalent to a "no" answer to the safety question). If the "HELP!" button is depressed (an 50 can again take some action. This action might be following through with the emergency message indicated by the warning, or might involve upgrading the response to a higher emergency level by contacting an emergency service such as the police…”; in addition see at least [0057] via: “…The smartphone app remains in this monitoring / transmission state until a risk alert signal is received from the deep learning system ( 166 ) . In response to the risk alert , the smartphone app will generate an alert screen on its display ( 168 ) . The alert screen can include the warning about tentatively sending an emergency message , as well as the safe input object to cancel the alert , and the alarm input object to immediately transmit the emergency message . The smartphone app then waits for a user response to the alert ( 170 ) . If the user cancels the alert , a cancel signal is sent to the deep learning system ( 172 ) , and the alert screen is removed from the display . If the user hits the alarm , the smartphone immediately dials 9 - 1 - 1 ( 174 ) . If the user does not provide any input by the time the alert counter reaches zero , the smartphone will transmit a message to the particular emergency contact designated according to the risk score , e . g . , low / medium / high ( 176 )…”)   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hayward to incorporate the teachings of Cordes because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Hayward’s teaching regarding  facilitating safer vehicle travel utilizing telematics could be modified to include Cordes teaching regarding a mobile electronic device such as a smartphone used in conjunction with a deep learning system to detect and respond to personal danger so that vehicle travel can become safer by getting feedback from vehicle drivers’ actions after they receive a message from a central unit regarding risky locations that should be avoided. 

Regarding claim 2 Hayward, Horvitz and Cordes teach the invention as claimed as detailed above with respect to claim 1. Hayward also teaches:
wherein the notifications include an indication of crime risk.  (see at least column 28, lines 45-47 via: “…When relevant, external computing device may be configured to send alert notifications …”; in addition see at least Column 44, lines 4-13 via: “…processor 602 may execute instructions stored in policy 626 to analyze telematics data received over some period of time for an identified insured customer. Remote server 600 may analyze the telematics data using any suitable number and/or type of analysis to appropriately allocate risk……whether the…. customer regularly drives ….. in areas associated with high crime rates…”)  

Regarding claim 5 Hayward, Horvitz and Cordes teach the invention as claimed as detailed above with respect to claim 1. Hayward also teaches:
wherein the notification includes advertisements for products that will enhance consumer safety in high crime areas. (see at least column 50, lines 18-22 via: “…if the intermediary device is implemented as a smart infrastructure component, then the warning message or notification may be a billboard display message, a roadside construction sign message, etc. (block 806)….”; in addition  see at least column 50, lines 28-30 via: “…Upon receiving the notification and/or message, the destination device may take the appropriate preventive or corrective action….”);  in addition see at least column 44, lines 7-13 via: “…Remote server 600 may analyze the telematics data using any suitable number and/or type of analysis to appropriately allocate risk associated with the ……customer based upon the telematics data ( e.g., whether the…..customer…… drives or parks in areas associated with high crime rates…”). Examines interprets advertisement for products that will enhance consumer safety in high crime areas as billboards or roadside construction signs that display warning messages or notifications regarding the locations of high crime areas.

Regarding claim 3 Hayward,  Horvitz and Cordes teach the invention as claimed as detailed above with respect to claim 1 and 2. Horvitz also teaches:
wherein the notifications include suggestions of routes to move out of a location with high crime risk.  (see at least [0052] via: “…For example, if a user is planning trip from point A to point B, path 1 may provide a faster travel time and a shorter overall distance, but take them though locations that exceed the user's risk thresholds ( e.g., risk tolerance level for….. crime). In this example, the UI 524 can provide an alternate path 2, which may take longer……, but provides a safer route of travel in accordance with the user's risk metric….”)  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hayward to incorporate the teachings of Horvitz because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art 
  
Regarding claim 6 Hayward, Horvitz and Cordes teach the invention as claimed as detailed above with respect to claim 1. Horvitz also teaches:
wherein the mobile device further includes a program for route planning and wherein the central server receives route location from the mobile device and indexes the database based on multiple locations of the route to determine crime risk at the multiple locations of the route and wherein the push notifications recommend alternate routes based on the crime risk at the multiple locations of the route.  (see at least [0036] via: “… the UI may provide an alert that notifies the user of a condition, and/or may use a route planning system that alerts the user that a location in a planned route has incidents that meet the user's risk threshold….”; in addition see at least [0052] via: “…For example, if a user is planning trip from point A to point B, path 1 may provide a faster travel time and a shorter overall distance, but take them though locations that exceed the user's risk thresholds ( e.g., risk tolerance level for….. crime). In this example, the UI 524 can provide an alternate path 2, which may take longer……, but provides a safer route of travel in accordance with the user's risk metric….”). Examiner interprets “the UI 524 can provide an alternate path” as equivalent or synonymous with a “push notification” from the central server. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hayward to incorporate the teachings of Horvitz because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Hayward’s teaching regarding  facilitating safer vehicle travel utilizing telematics could be modified to include Horvitz teaching regarding risk based assessment for a user based on user location information including incident data acquired from incidents that involve potential risks from a plurality of locations and contexts so that vehicle 

Claim 4 is rejected under 35 U.S.C. 103 as being un-patentable by Hayward in view of Horvitz, in view of Cordes and in further view of Nista et.al.  (US 2019/0295333 A1) hereinafter “Nista”.

Regarding claim 4 Hayward, Horvitz and Cordes teach the invention as claimed as detailed above with respect to claim 1. However Hayward, Horvitz and Cordes are silent regarding the following claim limitation which is taught by Nista:
wherein the central server assesses rate of change in the location of the mobile device to determine whether the user has exited a car after driving and the notification provides a reminder to lock the car. 
(see at least [0126 via: “…security rules may correspond to one or more rules that are triggered in response to data received from, for example, the mobile device 102 regarding the vehicle 114…….. the security rule may be triggered based on data received from the mobile device that indicates a condition of the vehicle 114 (e.g., an instance of speeding, an instance of rapid deceleration, and/or the like). When a security rule is triggered, the remote server 106 may, for example, transmit an alert (e.g., an SMS message) to the driver of the vehicle 114, a third party, and/or a user of the remote server 106 (e.g., administrative personnel). In some instances, when a security rule is triggered, the remote server 106 may transmit a command to the vehicle 114. The command may cause the vehicle 114 to lock/unlock its doors…... For example, when the vehicle 114 is determined to be located at a specific location and/or to be entering a specific region a security rule may be triggered causing a command to be sent to the vehicle 114 to cause the vehicle 114 to lock its doors and the triggering of the security rule may also cause an alert to the driver of the vehicle 114, …..…”). Examiner interprets that the notification provided as a reminder to lock the car occurs after the user exited the car after driving. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Hayward to incorporate the teachings of Nista because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that Hayward’s teachings regarding facilitating safer vehicle travel 

Claim 10 is rejected under 35 U.S.C. 103 as being un-patentable by deCharms in view of Peeler et.al.  (US 2014/0129457 A1) hereinafter “Peeler”.
 
Regarding claim 10 deCharms teaches the invention as claimed as detailed above with respect to claim 8. However deCharms is silent regarding the following claim limitation which is taught by Peeler:
wherein the crime risk data comprises answers to questions submitted to the user of the mobile phone about crime risk. (see at least [0213] via: “… the interactive decision portal may provide mobile device software ….., which shall be referred to herein, as an "investigation application." Such an investigation application may include, …..: (1) client users who are investigators may access the interactive decision portal via mobile devices or web-based clients; (2) such client users may use the interactive decision portal to facilitate their investigations of accidents, crimes, or other incidents; …… (4) the interactive decision portal may pose questions to a client user regarding investigation-related issues, …. (5) the interactive decision portal may respond to the answers to such questions ….. (6) the interactive decision portal may keep records of all investigatory actions, decisions, communications, and related activities…”) 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified deCharms to incorporate the teachings of Peeler because each individual element and its function are shown in the prior art, albeit shown in separate references, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. Those in the art would have recognized that deCharms’s teaching regarding a computer implemented method of providing communication from one user to a plurality of users and conversely a plurality of users to one or many users could be modified to include Peeler’s teaching regarding systems and methods for the use of interactive compliance applications including as an example an enterprise user answering one or more specific questions in order to augment at a personal and more qualitative level the information supplied by the plurality of users.

Response to Arguments
Applicant's arguments filed 6/22/2021 have been fully considered but they are not persuasive.  (FP 7.37)

Applicant amended independent claims 1 and 8 as posted in the above analysis with additions underlined and deletions as 

Applicant has no arguments regarding claim rejection under 35 U.S.C  § 101.

In response to applicant's arguments regarding rejection under 35 U.S.C  § 102:

Claim 8 (c) was amended to recite: as a response caused by and crime information from the multiple mobile devices, provide to the multiple mobile devices from which location and information related to crime risk data at the given location is received additional crime risk data for a location derived from other mobile devices

Applicant argues that the claim was amended to indicate that crime data is provided to the users as a response that is "caused by" the uploading of crime information in order to encourage group-sourced information. Applicant further argues that DeCharms fails to recognize the possibility of encouraging the submission of data for particular locations and the ability to reward users with information about that location.  

Although claim 8 (c) may be interpreted as argued by Applicant, Examiner believes Applicant is interpreting claim 8 (c) too narrowly. Examiner interprets claim 8 (c) in broader terms simply as providing to the multiple mobile devices crime risk data in response to receipt of location and crime information from the same multiple mobile devices. Examiner does not see where in the claim would users be “encouraged” or “rewarded” for submitting data for particular locations. This is taught by DeCharms.

As a consequence Examiner disagrees with Applicant that DeCharms does not teach claim 8 (c). Examiner re-states, as analyzed above, that DeCharmes teaches 8 (c): (See at least [0193] via: “…This report may be registered or marked automatically on a map that is visible to other users. Reports may be sent automatically to other users, or to other users near to the site of the report. In the depicted example, the first user device 804 reports an incident 806 and to the safety score for the second user device 806….”; in addition see at least [0194] via: “…The central computer system 802 receives the incident report (814). The central computer server system 802 can provide security alerts to other users based on the incident report, as indicated by steps 815a-c. For example, the computer server system 802 can identify other users to whom the incident may be relevant and/or important (815a), such as users who are currently or are likely in the future ( e.g., within a threshold period of time) to be located near where the incident occurred and/or users who are part of a group of predefined users who are identified to receive such reports…”)       

In response to applicant's arguments regarding rejection under 35 U.S.C  § 103:

Claim 1 (c) was amended to recite: push contemporaneous notifications to the mobile device from the central server based on the received crime risk value, the notifications providing a recommendation for reducing crime risk

Applicant argues that the amendment better indicates that the push notifications are recommendations for reducing crime risk and that Cordes fails to push a recommendation for crime avoidance as required by the amended claim. Examiner disagrees with Applicant. To start with claim 1 (c) is taught by Hayward rather than by Cordes. Regarding the issue of recommendations for reducing risk, Examiner has added to the previously listed teachings of Hayward in order to fully teach the amended 1 (c) claim. (See at least Column 6, lines 54-63 via: “…Based upon the type and extent of traffic event detected , the second computing device may issue warnings, determine recommendations , and / or re - route vehicles . For instance, the second computing device may cause a display screen or user interface of a mobile device or smart vehicle controller of remote drivers to display a map with ( 1 ) a current route that the vehicle is on , ( 2 ) a virtual representation of the traffic event , and / or ( 3 ) an alternate or recommended new route to an original destination that avoids the traffic event.

Claim 1 (d) was amended to recite: monitoring a response by the user of the mobile device after the push notifications to record information indicating compliance by the user with the recommendation of the push notification

Applicant argues that the amendment better indicates that monitoring records compliance by the user of the recommendation and that Cordes fails to assess an individual's 


In conclusion, in spite of applicant’s amended independent claims 1 & 8, they remain patent ineligible because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea of certain methods of organizing human activity, under managing personal behavior or relationships or interactions between people including social activities and following rules or instructions as it recites “promoting crime risk avoidance”. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus independent claims 1 and 8 and their respective dependent claims 2-6 and 9-10 remain rejected under 35 USC §101. Claims 8 and 9 remain rejected under 35 USC §102 as being anticipated by deCharms and claims 1-6 and 10 remain rejected under 35 USC § 103, with claims  Claim 1-3, 5-6 rejected as being un-patentable by Hayward in view of Horvitz and in view of Cordes; claim 4 rejected as being un-patentable by Hayward in view of Horvitz, in view of Cordes and in further view of Nista; and claim 10 rejected being un-patentable by deCharms in view of Peeler.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  (FP 7.40)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MACCAGNO whose telephone number is (571)270-5408.  The examiner can normally be reached on M-F 5:30 AM to 2:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boveja Namrata can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PIERRE L MACCAGNO/Examiner, Art Unit 3699                                                                                                                                                                                                        

/JOSEPH W. KING/Primary Examiner, Art Unit 3696